DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 was filed before the mailing date of the Non-Final Rejection on 10/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to the amendment received on 02/18/2022:
Claims 1-13 are currently examined.  
Claims 18-19 are newly added.
Claims 14-19 are withdrawn.
The previous objection to the abstract/specification is withdrawn in light of the amendment but there is another objection to the abstract as set forth below.
The 112(b) rejection to claim 11 is withdrawn in light of the amendment.

Election/Restrictions
Newly submitted claims 18-19 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Group I, claims 1-13, drawn to a gypsum based embedding material composition.
Group II, claims 14-17, drawn to a method for producing a gypsum-based embedding material composition for casting.
Group III, claim 18, drawn to a gypsum-based embedding material formed of the gypsum-based according to claim 1.
Group IV, claim 19, a method for producing a gypsum-based embedding material, the method comprising: adding malaxation liquid into the gypsum-based embedding material composition according to claim 1.
Groups I to IV lack unity of invention because even though the invention of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mamada et al. (US 2015/0080207 A1) in view of Horiuchi et al. (US 5,718,749) and Kitamura (JP 53-96027 A), as evidenced by Krackeler Scientific (Glycerol ACS reagent), outlined in the 103 rejection below.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The abstract of the disclosure is objected to because the last line recites 30 pm, wherein “pm” appears to be a typographical error, which should be “µm”.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mamada et al. (US 2015/0080207 A1, cited in the previous office action) (“Mamada” hereinafter) in view of Kitamura (JP 53-96027 A, with reference to the machine translation of the abstract provided by the Applicant in the IDS, cited in the previous office action) (“Kitamura” hereinafter) and Horiuchi et al. (US 5,718,749, cited in the previous office action) (“Horiuchi” hereinafter), as evidenced by Krackeler Scientific (Glycerol ACS reagent) (“Krackeler” hereinafter) with respect to claims 1 and 4.

Regarding claim 1, Mamada teaches a gypsum-based embedding material composition for casting (see Mamada at [0013] teaching the present disclosure provides a gypsum-based embedding material composition for casting).  In addition, the phrase “for casting” is directed towards the intended use of the gypsum-based composition.  "Where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation" (see MPEP § 2111.02 II),
the gypsum-based embedding material composition for casting comprising, as main components: calcined gypsum; quartz; and cristobalite (see Mamada at [0013] teaching a gypsum-based embedding material composition for casting, comprising, as main components: calcined gypsum as a binder; cristobalite and quartz),
the composition has an average particle diameter in a range of 30 µm or less (see Mamada at [0013] teaching both cristobalite and the quartz have an average particle diameter of 5 to 20 µm, and see Mamada at [0031] teaching the calcined gypsum having an average particle diameter of 30 µm was used). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Mamada does not explicitly teach that the composition further comprising: i) a moisture retaining component comprising a powdery moisture-retaining component or a liquid moisture-retaining component, the moisture retaining component having a water content in a range of 1.5% or less, and ii) wherein the composition comprises at least one co-pulverized material selected from the group consisting of a co-pulverized material of calcined gypsum and quartz, a co-pulverized material of calcined gypsum and cristobalite, and a co-pulverized material of calcined gypsum, quartz, and cristobalite.

Regarding i), like Mamada, Kitamura teaches a gypsum-based composition (see Kitamura at Abstract (1) teaching a gypsum composition).  Kitamura further teaches that a method for handling gypsum, which comprises adding a wet substance without water to hemihydrate gypsum (or calcined gypsum) in advance to reduce the generation of gypsum dust (see Kitamura at Abstract (3)), wherein the wet substance without water featured glycerin in the list (see Kitamura at Abstract (2)).  Glycerin without water is taken to meet the claimed a moisture retaining component comprising a liquid moisture-retaining component, the moisture retaining component having a water content in a range of 1.5% or less because one of ordinary skill in the art can appreciate that glycerin “without water” teaches a high purity or purified glycerin, wherein a purified commercially available glycerin contains >99.5% glycerol/glycerin as evidenced by Krackeler (see Krackeler at page 1, Title, teaching glycerol ACS reagent, > 99.5%, also see Krackeler at page 1, line 1, teaching synonyms of glycerol include glycerin featured in the list, and see Krackeler at page 2, line 13, teaching impurities wherein <0.500% water is featured in the list); thus, glycerin without water meets the claimed having a water content in a range of 1.5% or less.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 
As such, one of ordinary skill in the art would appreciate that Kitamura teaches glycerin without water is added to a hemihydrate (or calcined) gypsum so as to reduce the generation of dust, and seek those advantages by adding glycerin in the gypsum-based composition of Mamada.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add glycerin without water as taught by Kitamura in the gypsum-based composition of Mamada so as to reduce the generation of dust.

Regarding ii), as mentioned Mamada does not explicitly teach wherein the composition comprises at least one co-pulverized material selected from the group consisting of a co-pulverized material of calcined gypsum and quartz, a co-pulverized material of calcined gypsum and cristobalite, and a co-pulverized material of calcined gypsum, quartz, and cristobalite.
Like Mamada, Horiuchi teaches gypsum-based composition (see Horiuchi at C1 L5-7 teaching a dental gypsum bonded investment composition which is used for the dental precision casting).
	Horiuchi further teaches that as dental investment, there are two kinds, i.e., a gypsum bonded investment comprising a refractory material, such as quartz and/or cristobalite, having α-hemihydrate gypsum (also called calcined gypsum as taught by Mamada at [0018]) as a binder mixed therewith (see Horiuchi at C1 L36-39), and the gypsum bonded investment is superior to the phosphate bonded investment with respect to the operability in, e.g. the mixing works of an investment powder with liquids (such as water and exclusive colloidal silica solutions) and casting works at the time of investment (see Horiuchi at C1 L55-60).
	Furthermore, Horiuchi teaches that in dental investments, it is required that the expansion at the time of setting (setting expansion value) and the expansion at the time of heating (thermal expansion value) are strictly controlled so that they are adjusted so as to make it always possible to stably compensate the casting shrinkage (see Horiuchi at C2 L13-18)… factors which influence the setting expansion value and thermal expansion value, the particle size distribution of the investment particles is an important factor (see Horiuchi at C2 L18-21)… for this reason, to control the particle size distribution of the dental investment is an important control item in the production of dental investments (see Horiuchi at C2 L26-28).
	In addition, Horiuchi teaches the outline of the production step of dental gypsum bonded investments as follows (see Horiuchi at C2 L29-30): (1) a grinding step of refractory material (e.g., quartz, cristobalite, etc.) (see Horiuchi at C2 L31-32); (2) a step for adding the ground refractory material with α-hemihydrate gypsum (or calcined gypsum) as a binder and further grinding and mixing the mixture (see Horiuchi at C2 L33-36).  Step (2) is taken to meet the claimed co-pulverized material of calcined gypsum, quartz, and cristobalite because the calcined gypsum is further grinded (or pulverized) with the ground refractory material (e.g., quartz, cristobalite, etc.).
As such, one of ordinary skill in the art would appreciate that Horiuchi teaches that controlling the particle size distribution of the dental investment is important in the production of dental investments so as to influence the setting expansion value and thermal expansion value, and a way of controlling the particle size distribution is co-grinding (or co-pulverizing) of calcined gypsum, quartz, and cristobalite, and seek those advantages by co-grinding (or co-pulverizing) the calcined gypsum, quartz, and cristobalite in Mamada’ s gypsum-based composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to co-grind (or co-pulverize) the calcined gypsum, quartz, and cristobalite in Mamada as taught by Horiuchi so as to control the particle size distribution in the production of dental investments and influence the setting expansion value and thermal expansion value.












Regarding claims 2 and 3, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, and Kitamura further teaches that the moisture retaining component is glycerin (see Kitamura at Abstract (2)) meeting the claimed wherein the moisture-retaining component comprises at least one polyhydric alcohol (claim 2); and wherein the at least one polyhydric alcohol is at least one selected from the group 2consisting of glycerin (claim 3).

Regarding claim 4, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claims 1-3 above, and Kitamura further teaches glycerin without water (see Kitamura at Abstract).  Glycerin without water is taken to meet the claimed wherein the glycerin is glycerin having a purity in a range of 98.5% or more because one of ordinary skill in the art can appreciate that glycerin “without water” teaches a high purity or purified glycerin, wherein a purified commercially available glycerin contains >99.5% glycerol/glycerin as evidenced by Krackeler (see Krackeler at page 1, Title, teaching glycerol ACS reagent, > 99.5%, also see Krackeler at page 1, line 1, teaching synonyms of glycerol include glycerin featured in the list, and see Krackeler at page 2, line 13, teaching impurities wherein <0.500% water is featured in the list).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I).	














Regarding claims 5, 6 and 7, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, and Mamada further teaches kneading the resultant mixture is immediately solidified (see Mamada at [0018]), and a slurry prepared as described above was poured into a ring… the ring was placed in a furnace (see Mamada at [0041]), thus Mamada possesses a leaving time.
Mamada in view of Kitamura and Horiuchi does not explicitly teach wherein a leaving time from the adding of the malaxation liquid to starting of the heating of the set product is in a range from 8 to 15 minutes (claim 5); wherein the leaving time is in a range from 8 to 10 minutes (claim 6); and wherein the leaving time is 8 minutes (claim 7).
However, based on the teachings above, the composition of the gypsum-based embedding material of Mamada in view of Kitamura and Horiuchi and the gypsum-based embedding composition of claims 1, 5-7 would appear to be substantially similar, so is reasonably expected that the gypsum-based embedding material of Mamada in view of Kitamura and Horiuchi have similar, if not the same, properties (i.e. leaving time that is 8 minutes) because “products of identical chemical composition can not have mutually exclusive properties" (see MPEP § 2112 II and III, and § 2112.01 I and II).
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112 – 2112.02

Furthermore, the limitation “wherein the composition is capable of forming the gypsum-based embedding material by adding malaxation liquid into the composition and forming a malaxation mixture, setting the mixture, and heating the resulting set produce in furnace” is directed towards the function of the composition.  However, the gypsum-based embedding material composition of the combined teachings of Mamada, Kitamura and Horiuchi is expected to be capable of forming the gypsum-based embedding material by adding malaxation liquid into the composition and forming a malaxation mixture, setting the mixture, and heating the resulting set produce in furnace and as such, these claims are being treated as being taught by the prior art as outlined above.  Additionally, it has been held that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on” (see MPEP § 2114.I).


Regarding claim 8, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, and Kitamura further teaches wherein an amount of the moisture-retaining component in the composition is in a range from 0.05 to 1.0 part by mass relative to 100 parts by mass of a total the main components (see Kitamura at Abstract (2) teaching 0.5 to 10% by weight).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claim 9, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, and Mamada further teaches that the embedding material composition for casting is for dental casting (see Mamada at [0014]).  One of ordinary skill in the art would appreciate that the product of the embedding material composition is a dental article because the composition is for dental casting.

Regarding claim 12, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, but Mamada as modified by Kitamura and Horiuchi does not explicitly teach that the composition has a coefficient of setting expansion at two hours after the adding of the malaxation liquid in a range from 0.2% to 3.0%.
However, as mentioned above, Horiuchi teaches that in dental investments, it is required that the expansion at the time of setting (setting expansion value) and the expansion at the time of heating (thermal expansion value) are strictly controlled so that they are adjusted so as to make it always possible to stably compensate the casting shrinkage (see Horiuchi at C2 L13-18)… factors which influence the setting expansion value and thermal expansion value, the particle size distribution of the investment particles is an important factor (see Horiuchi at C2 L18-21)… for this reason, to control the particle size distribution of the dental investment is an important control item in the production of dental investments (see Horiuchi at C2 L26-28).  The setting expansion value is taken to meet the claimed coefficient of setting expansion.
And as mentioned above, Mamada teaches that both cristobalite and the quartz have an average particle diameter of 5 to 20 µm (see Mamada at [0013]), and the calcined gypsum having an average particle diameter of 30 µm was used (see Mamada at [0031]), which overlaps with the claimed average particle diameter of 30 µm or less in claim 1.
Based on the teachings above, the composition of the gypsum-based embedding material of Mamada, Kitamura and Horiuchi and the gypsum-based embedding composition of claims 1 and 12 would appear to be substantially similar, so is reasonably expected that the gypsum-based embedding material of the combined teachings of Mamada, Kitamura and Horiuchi have similar, if not the same, properties (i.e. composition has a coefficient of setting expansion at two hours after the adding of the malaxation liquid in a range from 0.2% to 3.0%) because “products of identical chemical composition can not have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), see MPEP § 2112 – 2112.02.

Furthermore, the limitation “wherein the composition is capable of forming the gypsum-based embedding material by adding malaxation liquid into the composition and forming a malaxation mixture, setting the mixture, and heating the resulting set produce in furnace” is directed towards the function of the composition.  However, the gypsum-based embedding material composition as of the combined teachings of Mamada, Kitamura and Horiuchi is expected to be capable of forming the gypsum-based embedding material by adding malaxation liquid into the composition and forming a malaxation mixture, setting the mixture, and heating the resulting set produce in furnace and as such, these claims are being treated as being taught by the prior art as outlined above.  Additionally, it has been held that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on” (see MPEP § 2114.I).

Regarding claim 13, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, and Mamada further teaches that the “total coefficient of expansion” is equal to the sum of the “coefficient of curing expansion (at the time of being placed in a furnace)” and “coefficient of thermal expansion”… the coefficient of curing expansion is obtained mainly by the expansion of α-type hemihydrate gypsum (or calcined gypsum) associated with its hydration and slightly by the expansion attributable to the swelling of the cristobalite and the quartz… the “coefficient of heat expansion” is obtained mainly by the thermal change in the cristobalite and the quartz, and the contribution of the cristobalite is the largest (see Mamada at [0023]).  Thus, Mamada teaches a total coefficient of expansion, but does not explicitly teaches that the composition has a total coefficient of expansion in a range from1.3% to 3.0%.
However, based on the teachings above, the composition of the gypsum-based embedding material of Mamada, Kitamura and Horiuchi and the gypsum-based embedding composition of claims 1 and 13 would appear to be substantially similar, so is reasonably expected that the gypsum-based embedding material of Mamada, Kitamura and Horiuchi have similar, if not the same, properties (i.e., total coefficient of expansion in a range from1.3% to 3.0%) because “products of identical chemical composition can not have mutually exclusive properties." (See MPEP § 2112 II and III, and § 2112.01 I and II).
Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), see MPEP § 2112 – 2112.02.

Furthermore, the limitation “wherein the composition is capable of forming the gypsum-based embedding material by adding malaxation liquid into the composition and forming a malaxation mixture, setting the mixture, and heating the resulting set produce in furnace” is directed towards the function of the composition.  However, the gypsum-based embedding material composition of the combined teachings of Mamada, Kitamura and Horiuchi is expected to be capable of forming the gypsum-based embedding material by adding malaxation liquid into the composition and forming a malaxation mixture, setting the mixture, and heating the resulting set produce in furnace and as such, these claims are being treated as being taught by the prior art as outlined above.  Additionally, it has been held that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on” (see MPEP § 2114.I).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mamada as modified by Kitamura and Horiuchi as applied to claim 1 above, and further in view of Ichino et al. (US 2015/0218052 A1, cited in the previous office action) (“Ichino” hereinafter).

Regarding claims 10 and 11, Mamada as modified by Kitamura and Horiuchi teaches the limitations as applied to claim 1 above, but Mamada as modified by Kitamura and Horiuchi does not explicitly teach that the gypsum-based embedding material further comprises gypsum dihydrate (claim 10); and wherein the gypsum dihydrate is contained in the at least co-pulverized material (claim 11).
Like Mamada, Ichino teaches a gypsum-based composition (see Ichino at [0012] teaching a high-expansion gypsum composition having an enhanced setting expansion coefficient).  Ichino further teaches that the method for producing a high-expansion gypsum composition comprises a copulverizing step of copulverizing by a dry process a powdered gypsum composition material comprising calcined gypsum as a main component and dihydrate gypsum ((see Ichino at [0012]).
Ichino further teaches that it is possible to allow, for example, a general purpose dental material to change into a high-expansion gypsum composition that exhibits a high expansion coefficient enhanced to such as extent that has never been achieved with the conventional technologies in a surprisingly effective manner without using any special material by using basically only an inexpensive gypsum material constituted from the calcined gypsum and the dihydrate gypsum used as an additive even when the addition amount of the dihydrate gypsum used as additive is extremely small, and by simple means of just copulverizing these materials (see Ichino at [0017]), thus meeting the limitations of claims 10 and 11.
As such, one of ordinary skill in the art would appreciate that Ichino teaches that when dihydrate gypsum is copulverized with calcined gypsum, the expansion coefficient is enhanced to such as extent that has never been achieved with the conventional technologies, and seek those advantages by copulverizing dihydrate gypsum with calcined gypsum in Mamada’ s gypsum-based composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to copulverize dihydrate gypsum with calcined gypsum as taught by Ichino in the gypsum-based composition of Mamada so as to enhance the expansion coefficient to such as extent that has never been achieved with the conventional technologies.

Response to Arguments






Applicant’s amendments filed 02/18/2022 did not obviate (but has re-formatted) the previous rejection, thus a new ground of rejection is set forth above using the same references Mamada, Kitamura and Horiuchi.  Thus, relevant arguments are addressed below.

Applicant discusses the following:
i) use of Mamada and contends that there is no reason to expect that the composition in Mamada can provide cast products as outlined by the application and Mamada does not disclose a slurry that can be placed in a furnace within 8-15 minutes (see Applicant’s arguments at page 10, paragraph 4 to page 11, paragraph 1), 
ii) Horiuchi discloses sixty minutes after the initiation of mixing,  and the combination of Mamada and Horiuchi would not be expected to form cast products without cracks due to heat shock (see Applicant’s arguments at page 11, paragraphs 2 and 3), 
iii) Kitamura is directed to a composition for forming plaster molds… does not teach that the set product of the composition mixed with water is placed in furnace (Applicant’s arguments at page 11, last paragraph).
Regarding i)-iii) above, Examiner acknowledges the arguments and respectfully notes that it has been held that “the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art" and “one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references” (In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP 2145.III and IV).  In this case, the rejection of claim 1 is based on Mamada, Kitamura and Horiuchi, the applicant should demonstrate that the application is not obvious over the combined teachings of Mamada, Kitamura and Horiuchi.  Furthermore, the examined claims belong to the statutory class of product.  As such, only the structure is considered (unless there is product by process language and then the structure imparted/implied by the process is considered), and the combination of Mamada, Kitamura and Horiuchi would reasonably produce a product as claimed.

Applicant discusses that even if Mamada, Horiuchi and Kitamura were combined, there is no reason to expect that the combination can have the advantageous property of the application (see Applicant’s arguments at page 12, paragraph 1).
Examiner respectfully notes that “if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case… rebuttal evidence and arguments can be presented in the specification… or by way of an affidavit or declaration… however, arguments of counsel cannot take the place of factually supported objective evidence” (see MPEP § 2145.I).  In this instance, the applicant should provide proof or evidence that combined teachings of Mamada, Kitamura and Horiuchi would not result in a gypsum-based embedding material as claimed.

Applicant argues the Mamada teaches away from Horiuchi because Mamada teaches an average particle diameter of 5-20 µm, while Horiuchi teaches particles having a size of no greater than 1.9 µm (see Applicant’s amendment at page 12, paragraph 2 to page 13, paragraph 1).
Examiner respectfully notes that Horiuchi is cited to show that it is known to one of ordinary skill in the art to co-grind (or co-pulverize) the calcined gypsum, quartz, and cristobalite so as to control the particle size distribution in the production of dental investments and influence the setting expansion value and thermal expansion value.  
Additionally, the limitation in claim 1 “wherein the composition comprises at least one co-pulverized material selected from the group consisting of a co-pulverized material of calcined gypsum and quartz, a co-pulverized material of calcined gypsum and cristobalite, and a co-pulverized material of calcined gypsum, quartz, and cristobalite” is a product-by-process limitation, therefore it is not seen to differ structurally from the applied prior art of Mamada because it has been held that "[e]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process" (see MPEP § 2113.I).
Furthermore, the teaching in Horiuchi of “particles having a size of no greater than 1.9 µm” is found in C8 L66-67, and Table 2 that references the volume percentage of particles having a size not greater 1.9 µm.  Table 2 illustrates example 1 having 12.7% volume of particles not greater than 1.9 µm, wherein one of ordinary skill in the art would appreciate that 87.3% volume of particles is greater than 1.9 µm, which overlaps with the average particle diameter of 5-20 µm taught by Mamada.  Thus, Mamada is not teaching away from Horiuchi.

Applicant argues that the glycerine reference does not remedy the deficiencies of Mamada, Horiuchi and Kitamura (see Applicant’s arguments at page 13, paragraph 2).
Examiner respectfully notes that the Glycerine reference is used as an evidence.  Due to the claim 1 amendment of “moisture retaining component having a water content in a range of 1.5% or less”, the new evidentiary reference outline above is Krackeler evidencing that commercially available ACS lab grade glycerol contains >99.5% glycerol/glycerin with a water impurity of <0.500% water.

Applicant discusses that Ichino does not remedy the deficiencies of Mamada, Horiuchi and Kitamura because Ichino does not disclose a composition i) including quartz, cristobalite and calcined gypsum as main components, or ii) co-pulverization of calcined gypsum and quartz…  calcined gypsum and cristobalite… calcined gypsum, quartz and cristobalite, iii) heating… in a furnace…, or iv) leaving time (see Applicant’s arguments at pages 13-14, bridging paragraph).
Examiner respectfully notes that Ichino is referenced to show that one of ordinary skill in the art would appreciate that when dihydrate gypsum is copulverized with calcined gypsum, the expansion coefficient is enhanced to such as extent that has never been achieved with the conventional technologies.  Additionally, as mentioned above if a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case… rebuttal evidence and arguments can be presented in the specification… or by way of an affidavit or declaration… however, arguments of counsel cannot take the place of factually supported objective evidence” (see MPEP § 2145.I).  In this instance, the applicant should provide proof or evidence that combined teachings of Mamada, Kitamura, Horiuchi and Ichino would not result in a gypsum-based embedding material as claimed.

	Conclusion










Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735